Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
After commencing this CPLR article 78 proceeding, the determination finding petitioner guilty of violating various prison disciplinary rules was administratively reversed and all references thereto were expunged from petitioner’s institutional record. Respondents, accordingly, request that the matter be dismissed as moot. Petitioner opposes respondents’ request in part because he seeks to be returned to the correctional facility where he was housed prior to this incident. It is within the authority of respondent Commissioner of Correctional Services “to transfer inmates from one correctional facility to another and inmates have no constitutional or statutory right to their prior housing status” (Matter of Howard v Miller, 193 AD2d 988, 989). Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Akam v Dufrain, 274 AD2d 707).
Cardona, P. J., Crew III, Spain, Carpinello and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.